DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 8/25/2022 has been entered.  Claims 2, 4, 8, 17, and 19 have been cancelled.  Claims 1, 3, 5-7, 9-16, 18, and 20 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "ELECTRONIC DEVICE COMPRISING A PATTERNED ELECTRODE HAVING AT LEAST ONE SUB-PORTION WITH A FIRST INCLUDED ANGLE BETWEEN ONE OF A PLURALITY OF BRANCH PORTIONS AND A FIRST ABSORPTION AXIS"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1, 3, 5-7, 9-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the electronic device of claim 1, in particular, a patterned electrode disposed between the first substrate and the liquid-crystal layer or between the second substrate and the liquid-crystal layer, wherein the patterned electrode has at least one sub-portion, the at least one sub-portion comprises a plurality of branch portions, there is a first included angle between one of the plurality of branch portions and the first absorption axis, and there is a second included angle between one of the plurality of branch portions and the second absorption axis, and while the patterned electrode is disposed between the first substrate and the liquid-crystal layer, the first included angle is greater than the second included angle, and while the patterned electrode is disposed between the second substrate and the liquid-crystal layer, the first included angle is smaller than the second included angle, wherein the patterned electrode has a plurality of sub-portions, at least some of the plurality of sub-portions comprise a first peripheral portion or a second peripheral portion, the first peripheral portion and the second peripheral portion are connected to the plurality of branch portions, wherein the first peripheral portion corresponds to an even-numbered edge and not an odd-numbered edge in the patterned electrode, a width of the first peripheral portion is in a range from 1 micrometer to 7 micrometers, and wherein the second peripheral portion corresponds to an odd-numbered edge and not an even-numbered edge in the patterned electrode, a width of the second peripheral portion is in a range from 1 micrometer to 7 micrometers.  The closest prior art of Chen et al. (U.S. 2015/0015829) discloses an electronic device (electronic device comprising 100, Fig. 1), comprising: a panel (100, Fig. 1), the panel comprising: a first substrate (120, Fig. 1); a second substrate (110, Fig. 1) opposite to the first substrate (120, Fig. 1); a liquid-crystal layer (130, Fig. 1) disposed between the first substrate (120, Fig. 1) and the second substrate (110, Fig. 1), the liquid-crystal layer (130, Fig. 1) comprising a left-handed chiral dopant (page 2, para [0019, 0024]); a first polarizing plate (150, Fig. 1) having a first absorption axis (150a, Figs. 1-2); a second polarizing plate (140, Figs. 1-2) having a second absorption axis (140a, Figs. 1-2), wherein the first absorption axis (150a, Fig. 2) is perpendicular to the second absorption axis (140a, Fig. 2); and a patterned electrode (160, Figs. 1-2) disposed between the first substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1), wherein the patterned electrode (160, Fig. 2) has at least one sub-portion (D1, Figs. 2 and 3C), the at least one sub-portion (D1, Figs. 2 and 3C) comprises a plurality of branch portions (160a, Figs. 2 and 3C), there is a first included angle (angle between 150a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the first absorption axis (150a, Fig. 2), and there is a second included angle (angle between 140a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the second absorption axis (140a, Fig. 2), and while the patterned electrode (160, Figs. 1-2) is disposed between the first substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1), the first included angle (such as the angle between 150a and 160a = 85° when θp=40°, Figs. 2 and 3C) is greater than the second included angle (such as angle between 140a and 160a = 5° when θp=40°, Figs. 2 and 3C).  However, Chen fails to disclose all the combination of features including “wherein the patterned electrode has a plurality of sub-portions, at least some of the plurality of sub-portions comprise a first peripheral portion or a second peripheral portion, the first peripheral portion and the second peripheral portion are connected to the plurality of branch portions, wherein the first peripheral portion corresponds to an even-numbered edge and not an odd-numbered edge in the patterned electrode, a width of the first peripheral portion is in a range from 1 micrometer to 7 micrometers, and wherein the second peripheral portion corresponds to an odd-numbered edge and not an even-numbered edge in the patterned electrode, a width of the second peripheral portion is in a range from 1 micrometer to 7 micrometers” as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 3, 5-7, and 9-15. 
The prior art does not disclose the electronic device of claim 16, in particular, a patterned electrode disposed between the first substrate and the liquid-crystal layer or between the second substrate and the liquid-crystal layer, wherein the patterned electrode has at least one sub-portion, the at least one sub-portion comprises a plurality of branch portions, there is a first included angle between one of the plurality of branch portions and the first absorption axis, and there is a second included angle between one of the plurality of branch portions and the second absorption axis, and while the patterned electrode is disposed between the first substrate and the liquid-crystal layer, the first included angle is smaller than the second included angle, and while the patterned electrode is disposed between the second substrate and the liquid-crystal layer, the first included angle is greater than the second included angle, wherein the patterned electrode has a plurality of sub-portions, at least some of the plurality of sub-portions comprise a first peripheral portion or a second peripheral portion, the first peripheral portion and the second peripheral portion are connected to the plurality of branch portions, wherein the first peripheral portion corresponds to an even-numbered edge and not an odd-numbered edge in the patterned electrode, a width of the first peripheral portion is in a range from 1 micrometer to 7 micrometers, and wherein the second peripheral portion corresponds to an odd-numbered edge and not an even-numbered edge in the patterned electrode, a width of the second peripheral portion is in a range from 1 micrometer to 7 micrometers. The closest prior art of Chen et al. (U.S. 2015/0015829) discloses an electronic device (electronic device comprising 100, Fig. 1), comprising: a panel (100, Fig. 1), the panel comprising: a first substrate (120, Fig. 1); 	a second substrate (110, Fig. 1) opposite to the first substrate (120, Fig. 1); a liquid-crystal layer (130, Fig. 1) disposed between the first substrate (120, Fig. 1) and the second substrate (110, Fig. 1), the liquid-crystal layer (130, Fig. 1) comprising a left-handed chiral dopant (page 2, para [0019, 0024]); a first polarizing plate (140, Fig. 1) having a first absorption axis (140a, Figs. 1-2); a second polarizing plate (150, Figs. 1-2) having a second absorption axis (150a, Figs. 1-2), wherein the first absorption axis (140a, Fig. 2) is perpendicular to the second absorption axis (150a, Fig. 2); and a patterned electrode (160, Figs. 1-2) disposed between the first substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1), wherein the patterned electrode (160, Fig. 2) has at least one sub-portion (D1, Figs. 2 and 3C), the at least one sub-portion (D1, Figs. 2 and 3C) comprises a plurality of branch portions (160a, Figs. 2 and 3C), there is a first included angle (angle between 140a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the first absorption axis (140a, Fig. 2), and there is a second included angle (angle between 150a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the second absorption axis (150a, Fig. 2), and while the patterned electrode (160, Figs. 1-2) is disposed between the first substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1), the first included angle (such as the angle between 140a and 160a = 5° when θp=40°, Figs. 2 and 3C) is smaller than the second included angle (such as angle between 150a and 160a = 85° when θp=40°, Figs. 2 and 3C).  However, Chen fails to disclose all the combination of features including “wherein the patterned electrode has a plurality of sub-portions, at least some of the plurality of sub-portions comprise a first peripheral portion or a second peripheral portion, the first peripheral portion and the second peripheral portion are connected to the plurality of branch portions, wherein the first peripheral portion corresponds to an even-numbered edge and not an odd-numbered edge in the patterned electrode, a width of the first peripheral portion is in a range from 1 micrometer to 7 micrometers, and wherein the second peripheral portion corresponds to an odd-numbered edge and not an even-numbered edge in the patterned electrode, a width of the second peripheral portion is in a range from 1 micrometer to 7 micrometers” as recited in the claim.  Therefore, claim 16 is allowed, as are its dependent claims 18 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871